Order entered June 14, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-00634-CR

                           PAUL CLARENCE BAILEY, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-81879-09

                                           ORDER
       Appellant’s June 13, 2013 motion to strike the state’s response, overturn conviction, or in

the alternative, issue a bench warrant to prepare for oral argument is DENIED.

       However, we GRANT appellant’s request to file a reply brief and ORDER the reply

brief filed by June 20, 2013.

                                                      /s/   MICHAEL J. O’NEILL
                                                            PRESIDING JUSTICE